 1
 2
 3
                                                         06/23/2021
 4                                                             TJ


 5
 6                                                           JS-6

 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA and         No. CV 19-08694-JAK (Ex)
     THE STATE OF CALIFORNIA ex rel.
11   [UNDER SEAL],                        ORDER RE RELATOR’S REQUEST
                                          FOR DISMISSAL OF ACTION,
12            Plaintiff,                  CONSENT BY THE UNITED STATES,
                                          AND STIPULATION RE UNSEALING
13                   v.                   OF CASE
14   [UNDER SEAL],                        [LODGED UNDER SEAL PURSUANT
                                          TO THE FALSE CLAIMS ACT,
15            Defendants.                 31 U.S.C. §§ 3730(b)(2) AND (3)]
16
17
18
19
20
21
22
23
24
25
26
27
28
 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA and         No. CV 19-08694-JAK (Ex)
10   THE STATE OF CALIFORNIA ex rel.
     BRUCE DWIGHT LINDSEY,                ORDER RE RELATOR’S REQUEST
11                                        FOR DISMISSAL OF ACTION,
              Plaintiff,                  CONSENT BY THE UNITED STATES,
12                                        AND STIPULATION RE UNSEALING
                     v.                   OF CASE
13
     SONIC HEALTHCARE LIMITED;            [LODGED UNDER SEAL PURSUANT
14   SONIC HEALTHCARE USA;                TO THE FALSE CLAIMS ACT,
     WESTPAC LABS, INC.; DR. PHILIP C.    31 U.S.C. §§ 3730(b)(2) AND (3)]
15   CHEN; HEMARANI SIVARAJAN;
     JOHN DOE 1-15; and JANE DOE 1-15,
16
              Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1         Qui tam plaintiff Bruce Dwight Lindsey (“Relator”) having requested, pursuant to
 2   Rule 41(a)(2) of the Federal Rules of Civil Procedure, that this action be dismissed
 3   without prejudice; the United States of America having consented, in the interests of
 4   justice and pursuant to 31 U.S.C. § 3730(b)(1), to such dismissal without prejudice; and
 5   the Relator and the United States having stipulated to the unsealing of the case with
 6   certain exceptions, the Court now orders as follows:
 7         1. This action is dismissed without prejudice.
 8         2. The seal is lifted from this action in all respects, except as specified in
 9            Paragraph 4 below.
10         3. Of the documents filed and lodged to date in this action, the following
11            documents only shall be unsealed:
12                a. The Relator’s Complaint (Dkt. 1);
13                b. Relator’s Request for Dismissal of Action, Consent by the United States,
14                   and Stipulation Re Unsealing of Case; and
15                c. This Order.
16         4. All other contents of the Court’s file in this action, filed and lodged to date,
17            shall remain permanently under seal and shall not be made public or served
18            upon any defendant or other party or person.
19
20   IT IS SO ORDERED.
21
22                23
     Dated: June _____, 2021                        _________________________
23                                                  John A. Kronstadt
                                                    United States District Judge
24
25
26
27
28
